Citation Nr: 0930826	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected cervical right trapezius 
strain for the period of time prior to April 5, 2008.  

2.  Entitlement to a disability rating greater than 20 
percent for service-connected cervical right trapezius strain 
for the period of time beginning April 5, 2008.  

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected lumbar spine strain.  

4.  Entitlement to an initial disability rating greater than 
30 percent for service-connected major depression.

5.  Entitlement to an initial disability rating greater than 
10 percent for service-connected retropatellar pain syndrome, 
right knee.

6.  Entitlement to an initial compensable disability rating 
for service-connected urticaria.

7.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from February 1998 to August 
2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was subsequently transferred to the RO 
in Los Angeles, California.  

In the May 2005 rating decision the RO, in part, granted 
service connection for cervical right trapezius strain (rated 
10 percent disabling); major depression (rated 30 percent 
disabling); retropatellar pain syndrome of the right knee 
(rated 10 percent disabling); lumbar spine strain (rated 10 
percent disabling); and urticaria (rated noncompensably 
disabling).  The Veteran disagreed with the disability 
ratings assigned and was afforded VA examinations in April 
2008.  

By decision dated in November 2008, the RO increased the 
disability rating for cervical right trapezius strain from 10 
percent to 20 percent disabling, effective from April 5, 
2008, the date of the VA examination.  Where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's 
cervical right trapezius strain rating claim, both prior to 
and beginning April 5, 2008, remain before the Board.

The Veteran indicated on her October 2005 VA Form 9 that she 
wished to testify at a Board hearing.  In June 2009 
correspondence, she withdrew the hearing request.


FINDINGS OF FACT

1.  Prior to April 5, 2008, the Veteran's cervical right 
trapezius strain has been manifested by forward flexion to 45 
degrees with additional limitation of motion followed by 
repetitive use.

2.  Beginning April 5, 2008, the Veteran's cervical right 
trapezius strain has been manifested by forward flexion to 30 
degrees with additional limitation of motion followed by 
repetitive use of 5 degrees.  There is no X-ray evidence of 
arthritis.  

3.  The Veteran's lumbar spine strain is manifested by 80 
degrees of flexion with additional limitation of motion 
followed by repetitive use of 5 degrees.  There is no X-ray 
evidence of arthritis and intervertebral disc syndrome is not 
shown.  

4.  For the entire appeal period, the Veteran's major 
depression has been productive of occupational and social 
impairment with reduced reliability and productivity

5.  The Veteran's retropatellar pain syndrome of the right 
knee is manifested by 125 degrees flexion, 0 degrees of 
extension, and additional limitation of motion followed by 
repetitive use of 5 degrees.  There is no X-ray evidence of 
arthritis.  

6.  The Veteran's urticaria is manifested by no active skin 
disease.
  
7.  There is no competent medical evidence of a current 
diagnosis of memory loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for service-connected cervical right 
trapezius strain for the period prior to April 5, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria for a disability rating greater than 20 
percent for service-connected cervical right trapezius strain 
for the period beginning April 5, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008).

3.  The criteria for an initial disability rating greater 
than 10 percent for service-connected lumbar spine strain, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).

4.  The criteria for an initial disability rating disability 
of 50 percent, and no greater, for service-connected major 
depression have been met from the date of service connection, 
August 15, 2004.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 9434 (2008).

5.  The criteria for an initial disability rating disability 
greater than 10 percent for retropatellar pain syndrome, 
right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5020 (2008).

6.  The criteria for an initial compensable disability rating 
for service-connected urticaria, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1 -4.7,  4.118, Diagnostic Code 7825 (2008).

7.  Service connection for memory loss is not established. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that her 
service-connected cervical right trapezius strain, major 
depression, retropatellar pain syndrome of the right knee, 
lumbar spine strain, and urticaria are more disabling than 
currently evaluated.  She also contends that her memory loss 
is related to her military service with the United States 
Army from February 1998 to August 2004.  

Increased Rating Issues

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   



1.	Cervical Right Trapezius Strain

The Veteran's service treatment records show that she was 
involved in a motor vehicle accident in 2000 and cervical 
right trapezius strain was diagnosed shortly thereafter.  She 
submitted a claim for service connection for cervical right 
trapezius strain in March 2004, while still in the military 
and was afforded a VA examination in March 2004.  By rating 
decision dated in May 2005 the RO granted service connection 
for cervical right trapezius strain, assigning a 10 percent 
disability rating effective August 15, 2004, the day after 
the Veteran's discharge from military service.  The Veteran 
disagreed with the initial disability rating assigned and, 
thereafter, timely perfected an appeal.  She was afforded a 
second VA examination in April 2008.  Thereafter, in November 
2008, the RO increased the Veteran's disability rating for 
cervical right trapezius strain from 10 percent to 20 percent 
disabling, effective April 5, 2008, the date of the most 
recent VA examination.

The issue of the proper evaluation to be assigned the 
Veteran's cervical right trapezius strain from the time 
period beginning with the grant of original service 
connection is now before the Board per Fenderson.  There are 
two periods of time at issue here: prior to April  5, 2008, 
for which the RO has assigned a 10 percent disability rating 
for cervical right trapezius strain; and from April 5, 2008, 
to the present, for which the RO assigned a rating of 20 
percent disability rating for cervical right trapezius 
strain.  The Board will consider the proper evaluation to be 
assigned for both time periods.

The General Rating Formula for Diseases and Injuries of the 
Spine for Diagnostic Codes 5235 to 5243 provides for the 
rating of disabilities of the spine.  The Veteran's cervical 
right trapezius strain is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5237, the diagnostic code for 
lumbar or cervical strain.  

Under the General Rating Formula, 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
evaluation is appropriate for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Evidence relevant to the current level of severity of the 
Veteran's cervical right trapezius strain includes VA 
examination reports dated in March 2004 and April 2008.  
During the March 2004 examination the Veteran reported 
developing neck pain on or about December 13, 2000, after a 
motor vehicle accident.  The Veteran complained of 7 to 8 out 
of 10 in severity of dull achy pains one time per week with 
prolonged sitting and lifting.  The pain would usually 
subside within one hour of treatments.  The Veteran was being 
treated with non-steroidal anti-inflammatory drugs (NSAIDs) 
and Robaxin, which help.  There were no side effects to the 
medication except drowsiness from Robaxin and there were no 
associated features or symptoms except pain into the right 
trapezius.  The Veteran's walking was not affected and she 
did not need any walking devices.  There was no history of 
vertebral fractures and no history of surgery.  Activities of 
daily living to include bathing, toileting, and eating remain 
intact and there was no effect on the Veteran's daily 
activity and occupation.  

Physical examination of the cervical spine revealed normal 
positioning of the head with symmetrical appearance of head 
and neck.  The Veteran's range of motion was not affected by 
habitus or other factors.  Decreased range of motion was 
reportedly experienced as the condition came and went 
throughout the day with exacerbations.  The examiner noted 
that they were not familiar with the patient and an 
estimation regarding limitations would be speculative.  Range 
of motion was additionally limited with exacerbations and 
combined factors included pain, its accompanying fatigue and 
lack of endurance, all, equal in contribution.  It was 
impossible to accurately express this in degrees of motion.  
The only objective findings of the cervical spine were plus 
tender to palpation of the right posterior neck/trapezius.  

Range of motion of the cervical spine revealed flexion to 45 
degrees, extension to 55 degrees, rotation to 70 degrees 
bilaterally with 5 to 6/10 pain at 70 degrees to the left, 
lateral flexion to 45 degrees bilaterally with 7/10 pain at 
45 degrees on the right.  The examiner also noted that all of 
the joints, neck, and back were weaker throughout range of 
motion when resistance was applied.  Fatigability was noted 
with repetitive use and pain was noted to increase throughout 
range of motion with repetitive use.  The diagnosis was 
cervical right trapezius strain.  

During the April 2008 VA examination the Veteran reported 
being diagnosed with cervical strain since 2000.  She 
complained of stiffness of the neck and denied weakness.  Due 
to this condition the Veteran indicated that she had had pain 
located in her neck since 2001 and also indicated that this 
pain occurs four times per week and each time lasts for one 
day.  The pain travels from head, shoulders, and to the back.  
The characteristic of the pain was burning and aching.  From 
1 to 10, 10 being the highest level of pain, the Veteran 
reported pain at level 10.  The pain could be elicited by 
physical activity and stress and comes by itself.  It was 
relieved by medication.  At the time of the pain she required 
bed rest.  The current treatment was physical therapy.  She 
stated that her neck disorder had not resulted in any 
incapacitation, however, she did report that her inability to 
move her head from side to side at times affected her 
driving.  

Physical examination of the cervical spine revealed no 
evidence of radiating pain on movement with no evidence of 
muscle spasm.  There was no evidence of tenderness and no 
ankylosis of the cervical spine.  Range of motion of the 
cervical spine was as follows:  flexion to 30 degrees, 
extension to 30 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 25 degrees, right rotation to 80 
degrees with pain at 80 degrees, and left rotation to 75 
degrees with pain at 75 degrees.  The joint function of the 
cervical spine was additionally limited by the following 
after repetitive use: pain, weakness, lack of endurance and 
pain has the major functional impact.  It was not 
additionally limited by the following after repetitive use:  
fatigue and incoordination.  The above additionally limited 
the joint function by 5 degrees.  


X-rays of the cervical spine were within normal limits and 
the diagnosis of right trapezius strain was continued.  The 
examiner also noted that the effect of the condition on the 
Veteran's usual occupation was limitation to heavy lifting, 
prolonged standing, climbing stairs, stooping, crouching, and 
kneeling.  The effect of the condition on the claimant's 
daily activity was limitation to driving and bending.  The 
diagnosis was right trapezius strain and cervical strain.  

Also of record are VA outpatient treatment notes dated from 
March 2004 to  November 2008 and private treatment records 
dated from January 2000 to April 2000.  
  
a.	Prior to April 5, 2008

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent prior to April 5, 
2008 is not warranted for the Veteran's cervical right 
trapezius strain under the scheduler criteria.  The Veteran's 
range of motion does not meet the criteria for a 20 percent 
rating under DC 5237 as her forward flexion is greater than 
30 degrees, both with pain and without pain, and the combined 
range of motion of the cervical spine is greater than 170 
degrees.  There is also no evidence of incapacitating 
episodes relating to intervertebral disc syndrome having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Thus, a disability rating greater 
than 10 percent under either DC 5237 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the Veteran's cervical spine disorder.   

The Board also finds that a disability rating greater than 
10 percent is not warranted prior to April 5, 2008 for the 
Veteran's right knee disorder under DeLuca.  While the March 
2004 VA examiner reported weakness throughout range of motion 
when resistance was applied with fatigability due to 
repetitive use the March 2004 VA examination report also 
shows that the Veteran has 45 degrees flexion in her cervical 
spine, much more than the 40 degree limitation for a 10 
percent rating under DC 5257.  Thus, the Board finds that the 
currently assigned 10 percent rating for the period of time 
prior to April 5, 2008 is already taking into consideration 
the provisions of Deluca.   

b.	Beginning April 5, 2008

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent beginning April 5, 
2008 is not warranted for the Veteran's cervical right 
trapezius strain under the scheduler criteria.  The Veteran's 
range of motion does not meet the criteria for a 30 percent 
rating as her forward flexion of the cervical spine is 
greater than 15 degrees.  There is also no evidence of any 
incapacitating episodes relating to intervertebral disc 
syndrome during the past 12 months.  During the April 2008 VA 
examination the Veteran specifically denied any periods of 
incapacitation.  Thus, a disability rating greater than 20 
percent under DC 5237 is not warranted.  Furthermore, there 
are no other alternative diagnostic codes under 38 C.F.R. § 
4.71a that could apply to the Veteran's cervical spine 
disorder.   

The Board also finds that a disability rating greater than 
20 percent beginning April 5, 2008 is not warranted for the 
Veteran's cervical spine disorder under DeLuca.  While the 
April 2008 VA examiner reported additional limitation of 
joint function of 5 degrees following repetitive use, the 
April 2008 VA examiner also reported that the Veteran has 30 
degrees flexion in her cervical spine.  Even taking into 
account the additional 5 degrees of loss of motion under 
DeLuca the Veteran still does not meet the criteria for a 
disability rating greater than 20 percent under DC 5257.  
Thus, the Board finds that the currently assigned 20 percent 
rating for the cervical spine for the period of time 
beginning April 5, 2008 is already taking into consideration 
the provisions of Deluca.   

2.	Lumbar Spine Strain

The Veteran's service treatment records show that she was 
treated for lumbosacral strain in May 1998 with continued 
intermittent treatment throughout service.  She submitted a 
claim for service connection for a lumbar spine disorder in 
March 2004, while still in the military and was afforded a VA 
examination in March 2004.  This examination report also 
shows a diagnosis of lumbar spine strain.  By rating decision 
dated in May 2005 the RO granted service connection for 
lumbar spine strain, assigning a 10 percent disability rating 
effective August 15, 2004, the day after the Veteran's 
discharge from military service.  The Veteran disagreed with 
the initial disability rating assigned and, thereafter, 
timely perfected an appeal.  She was afforded a second VA 
examination in April 2008.  

The Veteran's lumbar spine strain is currently rated under 38 
C.F.R. § 4.71a, DC 5237, for lumbar or cervical strain under 
the General Rating Formula for Diseases or Injuries of the 
Spine.  

Evidence relevant to the level of severity of the Veteran's 
lumbar spine strain includes VA examination reports dated in 
March 2004 and April 2008.  During the March 2004 VA 
examination the Veteran reported developing back pain on or 
about May 1998 from a lot of running and marching and 
aggravating the lumbar spine again in January 2000 from a 
motor vehicle accident.  She complained of 9/10 sharp, achy 
pain two to three times per week with lifting, prolonged 
standing, prolonged sitting, or laying the wrong way.  The 
pain will usually subside in one day after treatment.  She 
was currently being treated with NSAIDs and Robaxin, which 
help.  There were no side effects to the medication except 
drowsiness from Robaxin.  There were also no associated 
features or symptoms.  The Veteran's walking was not affected 
and she did not require any walking devices.  There was no 
history of vertebral fractures or surgery.  Activities of 
daily living to include bathing, toileting, and eating 
remained intact.  The effects on the Veteran's daily activity 
and occupation included that it slowed her down.  

Physical examination of the lumbar spine revealed that the 
Veteran's range of motion was not affected by habitus or 
other factors.  Decreased range of motion can be experienced 
as the condition comes and goes throughout the day with 
exacerbations.  The examiner noted that they were not 
familiar with the patient and an estimation regarding 
limitations would be speculative.  Range of motion was 
additionally limited with exacerbations and combined factors 
included pain, its accompanying fatigue and lack of 
endurance, all, equal in contribution.  It was impossible to 
accurately express this in degrees of motion.  There were no 
objective findings of a lumbar spine disorder.  

Range of motion of the lumbar spine was flexion to 90 
degrees, extension to 30 degrees with 7/10 pain at 30 
degrees, lateral flexion to 35 degrees bilaterally, with 8/10 
pain at 35 degrees, and rotation to 30 degrees bilaterally.  
The examiner also noted that all of the joints, neck, and 
back were weaker throughout range of motion when resistance 
was applied.  Fatigability was noted with repetitive use and 
pain was noted to increase throughout range of motion with 
repetitive use.  The diagnosis was low back strain.  

During the April 2008 VA examination the Veteran reported 
being diagnosed with lumbosacral strain since 1998.  She 
reported the following symptoms associated with the lumbar 
spine disorder: stiffness resulting in inability to stretch 
and stand straight and weakness upon heavy lifting, prolonged 
standing and sitting, and bending over.  Due to the condition 
she has had pain located at lower to mid-back for seven 
years.  The pain occurs constantly.  The pain travels up and 
down her back and the hamstrings.  The characteristic of the 
pain is squeezing, burning, aching, sharp, sticking, and 
cramping.  From 1 to 10 (10 being the worst pain) the pain 
level was a 10.  The pain can be elicited by physical 
activity and stress and comes by itself.  It is relieved by 
rest and muscle relaxants.  At the time of pain the Veteran 
requires bed rest.  She describes the symptoms as affecting 
her ability to study.  The current treatment was 
Cyclobenzaprine, Ibuprofen, salsalate, analgesic cream, and 
Omeprazole.  She stated that the muscle relaxants caused 
dizziness and she did not drive, hence, she was on bed rest 
during spasm.  She stated that her condition has not resulted 
in any incapacitation.

Physical examination of the lumbar spine revealed no evidence 
of radiating pain on movement.  Muscle spasm was absent and 
no tenderness was noted.  There was negative straight leg 
raising test on the right and on the left.  There was no 
ankylosis of the lumbar spine.  Range of motion of the lumbar 
spine was as follows:  flexion to 80 degrees, extension to 30 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 25 degrees, right rotation to 30 degrees, and left 
rotation to 30 degrees.  The joint limitation of the spine 
was additionally limited by the following after repetitive 
use: pain, fatigue, weakness, lack of endurance and pain as 
the major functional impact.  There was no additional 
incoordination following repetitive use.  Inspection of the 
spine revealed normal head position with symmetry in 
appearance and there was symmetry of spinal motion with 
normal curvatures of the spine.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  The diagnosis was lumbosacral strain.  
 
Also of record are VA outpatient treatment notes dated from 
March 2004 to  November 2008 and private treatment records 
dated from January 2000 to April 2000.  

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not warranted 
for the Veteran's lumbar spine strain under the scheduler 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 20 percent rating under DC 5237 as her forward 
flexion is greater than 60 degrees, both with pain and 
without pain, and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  There is 
also no evidence of incapacitating episodes relating to 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  During the April 2008 VA examination the Veteran 
specifically denied any incapacitating episodes and the 
examiner noted there were no signs of intervertebral disc 
syndrome.  Thus, a disability rating greater than 10 percent 
under either DC 5237 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's 
lumbar spine disorder.   
 
The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's lumbar spine 
disorder under DeLuca.  While the April 2008 VA examiner 
reported additional limitation of joint function of 5 degrees 
following repetitive use, the April 2008 VA examiner also 
reported that the Veteran has 80 degrees flexion in her 
lumbar spine.  Even taking into account the additional 5 
degrees of loss of motion under DeLuca the Veteran still does 
not meet the criteria for a disability rating greater than 10 
percent under DC 5257.  Thus, the Board finds that the 
currently assigned 10 percent rating for the lumbar spine is 
already taking into consideration the provisions of Deluca.   



3.	Major Depression

The Veteran's service treatment records show that she sought 
treatment in service for stress due to family illness.  She 
submitted a claim for service connection for depression in 
March 2004, while still in the military and was afforded a VA 
psychiatric examination in March 2004.  This examination 
report shows a diagnosis of major depression.  By rating 
decision dated in May 2005 the RO granted service connection 
for major depression, assigning a 30 percent disability 
rating effective August 15, 2004, the day after the Veteran's 
discharge from military service.  The Veteran disagreed with 
the initial disability rating assigned and, thereafter, 
timely perfected an appeal.  She was afforded a second VA 
psychiatric examination in April 2008.  

Major depression is rated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9434.  Under that code, a 30 percent disability 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the level of severity of the Veteran's 
major depression disorder includes VA examination reports 
dated in March 2004 and April 2008.  During the March 2004 VA 
examination the Veteran reported that although she had never 
been hospitalized for a psychiatric disorder, since November 
2003, she had been treated for depression on an outpatient 
basis.  She stated that she began to develop symptoms of 
depression and requested to attend a stress management class.  
When she was evaluated, however, she was diagnosed with 
depression and was referred for psychiatric evaluation and 
treatment.  She was prescribed antidepressant medications, 
first Zoloft and later Paxil, and she continued to take 
antidepressant medication at the time of the examination.  
She indicated that she saw a psychiatrist or psychologist 
approximately once every month.  

At the time of examination the Veteran was still in the 
military.  She stated that she was quickly promoted through 
the ranks and, because she was young and female, she felt 
that others always questioned how she got promoted so 
quickly.  She felt she was being held to a higher standard 
than other soldiers.  Because of the difficulties she 
experienced at her job, she was reassigned.  

Throughout the interview the Veteran continued to show 
significant symptoms of depression.  She was tearful 
throughout the interview and reported decreased energy.  She 
reported occasional suicidal thoughts but no suicidal intent.  
She had some difficulty with concentration.  She did not 
enjoy activities to the extent she had in the past.  In fact, 
she enjoyed few activities at all at the present.  She had 
some difficulty with concentration and her appetite and sleep 
were variable.  Her symptoms were present nearly every day 
and were of moderate severity.  The Veteran denied any 
periods of remissions from her symptoms, even when she was 
removed from a stressful work environment.  The examiner 
noted that the Veteran suffered mild social impairment as a 
result of depressive symptoms.  She was less interested in 
socializing than she had been in the past.  Although she had 
not lost time from work, she had been less productive and 
efficient at work because of her depression.


On mental status examination the examiner noted that the 
Veteran arrived on time for her scheduled interview and was 
neatly groomed.  She was pleasant and cooperative and had 
good judgment.  She also had some insight.  She was estimated 
to be of high average intelligence and her thinking was 
abstract.  There were no hallucinations or delusions and 
there was no inappropriate behavior during the interview.  
She was oriented to person, place, and time and was able to 
give a fairly complete and accurate account of her history, 
showing no evidence of any impairment in her memory.  Her 
speech was logical and goals were directed.  She had no panic 
attacks.  It was most apparent that her mood was depressed 
and her affect sad and she was tearful through much of the 
interview.  A diagnosis of major depression was given and a 
GAF score of 45 was assigned.  

During the April 2008 VA examination the Veteran indicated 
that her mental symptoms began six years earlier.  The 
current symptoms included a sad mood all of the time with 
feelings of hopelessness, helplessness, and worthlessness, 
with memories of the adjustment difficulty she had with her 
unit, and with the military, due to her race, sex, and age, 
as well as difficulty falling asleep and low energy.  The 
Veteran also suffered from agoraphobia.  The symptoms 
described occurred constantly and the effect the symptoms had 
upon total daily functioning were poorer relationships and 
less income.  The Veteran indicated that her relationships 
deteriorated because she did not feel comfortable talking 
with people, and so she did not keep in touch.  She had not 
been in a significant relationship, with trouble connecting 
because of problems related to the military and losses in her 
family.  She stated that she had trouble trusting people and 
did not make new friends as a result.  She had not been 
working since 2004 (i.e., since her discharge from the 
military) due to her psychiatric problems, and just started 
trying to get involved in school online this semester.  She 
had a four year gap in work/school, and this was due to 
psychological problems.  She also reported that she has had 
trouble sleeping for 6.5 years.  The problem was described as 
difficulty falling asleep.

The Veteran indicated that she had been receiving treatment 
for her psychiatric condition, specifically Bupropion for the 
past year with a dosage of 300 milligrams (mg) per day and 
the response has been good.  There had been no side effects.  
Over the past year, the Veteran had received psychotherapy 
for her mental condition as often as one time per week and 
the response had been good.  She had not been admitted to a 
hospital for psychiatric reasons nor had she been required to 
make any emergency room visits for her psychiatric problem.  

Upon mental status examination the examiner noted that the 
Veteran was a reliable historian.  Orientation was within 
normal limits and appearance and hygiene were appropriate.  
Behavior was also appropriate.  Affect and mood were abnormal 
with depressed mood which occurred nearly continuously and 
affected the Veteran's ability to function independently.  
She could hardly discuss the topics due to shame, feelings of 
worthlessness, and sad mood.  She was tearful when she would 
start to speak.  Communication, speech, and concentration 
were within normal limits.  Panic attacks were absent and 
there was no suspiciousness present nor was there delusional 
history.  There were no delusions or hallucinations and 
obsessional rituals were absent.  Thought processes were 
appropriate and judgment was not impaired.  Abstract thinking 
was normal and memory was within normal limits.  Suicidal and 
homicidal ideation were absent.  

A diagnosis of major depression was continued and a GAF score 
of 48 was assigned.  The examiner noted that the Veteran was 
unable to get a job because when she went on interviews she 
would start crying.  She did not start trying to go to school 
until last semester and was currently taking online classes.

Also of record are VA outpatient treatment notes dated from 
March 2004 to  November 2008 and private treatment records 
dated from January 2000 to April 2000.  

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation greater than 30 percent.  
The Veteran's major depression affects her abilities to 
function both in her occupation and socially, with such 
deficiencies as depressed affect and mood, anxiety, chronic 
sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships. Id.  
Thus, as supported by the evidence of record, the Veteran's 
symptoms of major depression more nearly approximate the 
level of impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the Veteran's major depression is productive 
of impairment warranting the higher evaluation of 50 percent 
under DC 9434.

As for the potential for a yet higher rating, the Board notes 
that the medical evidence shows that the veteran has been 
assigned GAF scores ranging from 45 to 48.  The totality of 
the evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected major 
depression is by itself productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  While the 
Veteran may suffer from some level of social impairment, in 
that he has been withdrawn and isolative, with minimal 
socialization, the evidence does not show that she 
necessarily is prevented from establishing and maintaining 
such relationships.  

The Veteran is currently taking on-line classes.  The 
Veteran's major depression is not shown to be so disabling so 
as to warrant an evaluation of 70 percent under DC 9434.  
Specifically, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  In sum, the Veteran's major depression does not 
warrant an evaluation greater than 50 percent under the 
pertinent diagnostic code.

4.	Retropatellar Pain Syndrome, Right Knee

The Veteran's service treatment records show that she was 
diagnosed with retropatellar pain syndrome of the right knee 
in April 2001.  She submitted a claim for service connection 
for depression in March 2004, while still in the military and 
was afforded a VA examination in March 2004.  This 
examination report also shows a diagnosis of retropatellar 
pain syndrome of the right knee.  By rating decision dated in 
May 2005 the RO granted service connection for retropatellar 
pain syndrome of the right knee, assigning a 10 percent 
disability rating effective August 15, 2004, the day after 
the Veteran's discharge from military service.  The Veteran 
disagreed with the initial disability rating assigned and, 
thereafter, timely perfected an appeal.  She was afforded a 
second VA examination in April 2008.  

The Veteran's service-connected retropatellar pain syndrome 
of the right knee is currently rated under 38 C.F.R. § 4.71a, 
DC 5020 which is applicable to synovitis. Under DC 5020, 
synovitis is rated as degenerative arthritis under DC 5003, 
which in turn, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, DC 5260-5261).  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Where a claimant has both limitation of flexion and 
limitation of extension of the same leg, he must be rated 
separately under DC's 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Further, under 
certain circumstances, a separate disability evaluation may 
be assigned for arthritis of the knee under DC 5003 in 
addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.

Evidence relevant to the severity of the Veteran's 
retropatellar pain syndrome of the right knee includes VA 
examination reports dated in March 2004 and April 2008.  
During the March 2004 VA examination the Veteran reported 
developing right knee pain on or about April 2001 after doing 
a lot of knee bending exercises.  She reported 5 to 6 out of 
10 (10 being the worst) sharp pains two times per month with 
going up and down stairs and running.  The pain will usually 
subside in a couple of hours after treatment and is usually 
alleviated by treatment with NSAIDs.  There were no side 
effects to the medication.  The Veteran did not use 
corrective or assistive devices and she denied history of 
surgery.  The Veteran also denied any dislocation, 
subluxation, inflammatory arthritis, or prosthesis.  
Activities of daily living to include bathing, toileting, and 
eating remained intact.  There were no effects of condition 
on the Veteran's daily activity and occupation.  

Physical examination of the knees showed that ankylosis was 
not present.  Leg measurement was not indicated and the 
Veteran's range of motion was not affected by habitus or 
other factors.  Decreased range of motion could be 
experienced as the condition came and went throughout the day 
with exacerbations.  The examiner indicated that they were 
not familiar with the patient, and any estimation regarding 
limitations would be speculative.  Range of motion was 
additionally limited with exacerbations; combined factors 
included pain, its accompanying fatigue and lack of 
endurance, all, equal in contribution.  It was impossible to 
accurately express this in degrees of motion.  The only 
objective findings of the knee were pain McMurray right knee, 
plus tender to palpation right knee.  The examiner also noted 
that all of the joints, neck, and back were weaker throughout 
range of motion when resistance was applied.  Fatigability 
was noted with repetitive use and pain was noted to increase 
throughout range of motion with repetitive use.   

Range of motion of the knees revealed flexion to 140 degrees, 
bilaterally.  An X-ray of the right knee was normal and a 
diagnosis of right patellofemoral pain syndrome was given.


During the April 2008 VA examination the Veteran reported 
being diagnosed with right patellofemoral pain syndrome since 
2001.  The condition was due to injury and occurred due to 
overuse of the joint.  She reported weakness, stiffness, 
giving way, lack of endurance, and locking.  She did not have 
swelling, heat, redness, fatigability, or dislocation.  Due 
to this condition she had pain located at the knee cap since 
2001.  The pain occurred four times per week and each time 
lasted for three hours.  The pain traveled to the toes.  The 
characteristic of the pain was aching, oppressing, sharp, 
cramping, and shooting.  From 1 to 10 (10 being the worst 
pain) the pain level was at a 10.  The pain could be elicited 
by physical activity and comes by itself.  It was relieved by 
rest, itself and the medication, Ibuprofen.  At the time of 
pain, the Veteran could function with medication.  The 
current treatment was Ibuprofen, Omeprazole, wearing a knee 
brace, and physical therapy.  She had not had any prosthetic 
implants of the joint.

Physical examination of the right knee revealed tenderness.  
There was no edema, effusion, weakness, redness, heat, 
guarding of movement, or subluxation.  Range of motion of the 
right knee revealed 125 degrees of flexion and 0 degrees of 
extension.  On the right, the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
anterior and posterior cruciate ligaments stability test of 
the right knee was within normal limits.  The medial and 
lateral collateral ligaments stability test and the medical 
and lateral meniscus test of the right knee were also within 
normal limits.  X-ray examination of the right knee was 
normal and the diagnosis was right knee, retropatellar pain 
syndrome.  The examiner also noted that the effect of the 
condition on the Veteran's usual occupation was limitation to 
heavy lifting, prolonged standing, climbing stairs, stooping, 
crouching, and kneeling.  The effect of the condition on the 
claimant's daily activity was limitation to driving and 
bending.

Also of record are VA outpatient treatment notes dated from 
March 2004 to  November 2008 and private treatment records 
dated from January 2000 to April 2000.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent under DC 5020 for 
the Veteran's service-connected right retropatellar pain 
syndrome.  Notably, there is no X-ray evidence of arthritis 
which would warrant a compensable disable rating under DC 
5003.  Furthermore, the Veteran's loss of motion is 
noncompensable under 5260-5261.  As noted above, a loss of 
flexion to 125 degrees does not constitute compensable 
limitation of motion under DC 5260.  As above, flexion must 
be limited to at least 30 degrees for the next higher rating 
under DC 5260.  Also, the Veteran's reported extension of 0 
during the April 2008 VA examination does not constitute 
compensable limitation of motion under DC 5261.  Thus, a 
disability rating greater than 10 percent for retropatellar 
pain syndrome is not warranted.  

Other potentially applicable DC's that provide for 
evaluations in excess of 20 percent include 5256 (ankylosis 
of the knee), 5257 (recurrent subluxation and lateral 
instability) and 5258 (dislocated semilunar cartilage).  
There is no current evidence of ankylosis of the knee, 
recurrent subluxation and lateral instability, or dislocated 
semilunar cartilage with frequent episodes of "locking," 
and effusion into the joint.  In fact, the medical evidence 
of record, as summarized in pertinent part above, is 
consistently negative for symptoms such as locking or 
effusion.  Specifically, both VA examinations described above 
are negative for ankylosis and the April 2008 examination 
report specifically notes that there was no "subluxation."  
Also, X-rays of the right knee conducted in March 2004 and 
April 2008 showed no evidence of fracture, dislocation, or 
joint effusion.  Thus, DCs 5256, 5257, and 5258 are not for 
application.

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's right knee 
disorder under DeLuca.  While the April 2008 VA examiner 
reported additional limitation of joint function of 5 degrees 
following repetitive use, the April 2008 VA examiner also 
reported that the Veteran has 0 degrees extension and 125 
degrees flexion in her right knee.  Even taking into account 
the additional 5 degrees of loss of motion under DeLuca the 
Veteran still does not meet the criteria for a disability 
rating greater than 10 percent under DCs 5260 or 5261.  Thus, 
the Board finds that the currently assigned 10 percent rating 
for the right knee is already taking into consideration the 
provisions of Deluca.   

5.	Urticaria

The Veteran's service treatment records show that she was 
treated for urticaria in June and July 2004.  She submitted a 
claim for service connection for a skin disorder in March 
2004, while still in the military and was afforded a VA 
examination in March 2004.  This examination report also 
shows a diagnosis of urticaria.  By rating decision dated in 
May 2005 the RO granted service connection for urticaria, 
assigning a noncompensable percent disability rating 
effective August 15, 2004, the day after the Veteran's 
discharge from military service.  The Veteran disagreed with 
the initial disability rating assigned and, thereafter, 
timely perfected an appeal.  She was afforded a second VA 
examination in April 2008.  

The Veteran's urticaria is currently rated under 38 C.F.R. 
§ 4.118, DC 7825 as noncompensably disabling.  DC 7825 
provides for the assignment of a 10 percent rating for 
urticaria manifested by recurrent episodes occurring at least 
four times during the past 12-month period, and; responding 
to treatment with antihistamines or sympathomimetics. A 30 
percent rating requires recurrent debilitating episodes 
occurring at least four times during the past 12-month 
period, and; requiring intermittent systemic 
immunosuppressive therapy for control. A maximum 60 percent 
rating requires recurrent debilitating episodes occurring at 
least four times during the past 12- month period despite 
continuous immunosuppressive therapy. See 38 C.F.R. §4.118, 
DC 7825.  When the requirements for a compensable disability 
rating of a diagnostic code are not shown, a noncompensable 
disability rating is assigned. 38 C.F.R. § 4.31.

Evidence relevant to the current level of severity of the 
Veteran's urticaria includes a VA outpatient treatment report 
dated in August 2004 which shows treatment for hives on the 
Veteran's extremities and back.  She was treated with 
Benadryl and no other episodes were noted.  

A March 2004 VA examination revealed normal texture and 
turgor of the skin.


During an April 2008 VA examination the Veteran reported 
being diagnosed with urticaria since 2003.  The skin disease 
involved areas that were exposed to the sin, including the 
face, hands, neck, arms, and legs.  However, it did not 
include the head.  Due to her skin condition, the Veteran 
experiences itching, burning, inflames, and raised skin.  She 
has no exudation, ulcer formation, shedding, or crusting.  
The symptoms described occurred intermittently, as often as 
once a week, with each occurrence lasting several hours.  The 
number of attacks within the past year was thirty.  The 
ability to perform functions during flare-ups was restricted 
to home doe to embarrassment, impaired concentration, and 
irritability.  Over the past twelve months, the Veteran 
indicated that she received topical medication only for the 
skin,  there were no side effects from the treatment.  
Physical examination of the skin revealed no scar and no 
signs of skin disease were present.    

Given the evidence of record, the Board finds that a 
compensable disability rating is not warranted for the 
Veteran's urticaria strain.  Notwithstanding the Veteran's 
report during the April 2008 VA examination that she 
experienced episodes of active skin rash associated with 
urticaria approximately once per week, there is no objective 
medical evidence that substantiates her statement in this 
regard.  The Board notes that, by definition, urticaria is 
characterized by the presence of distinctive punctate wheals 
surrounded by areas of erythema, . . . and evoked by 
conditions of exertion, stress, or increased environmental 
heat. Dorland's Illustrated Medical Dictionary 1994 (30th ed. 
2003).

All examination reports and treatment notes of record 
indicate that her urticaria is stable and not manifested by 
any active symptomatology and none of these records include a 
description of a skin disorder characterized by wheals.  
Specifically, the March 2004 and April 2008 VA examination 
reports found no active skin disease present.  Therefore, the 
Board finds that the Veteran's service-connected urticaria 
does not meet or otherwise more closely approximate the 
symptomatology contemplated by Diagnostic Code 7825 for at 
least a minimally compensable rating of 10 percent.


General Increased Rating Matters

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the above discussed disorders, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran contends that her service-connected disabilities 
are worse than originally evaluated.  However, while the 
Veteran is competent to report her symptoms and complaints 
and observations of same, she is not competent to offer a 
medical opinion as to the extent of her service-connected 
disabilities, and her opinion cannot be taken as such. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The applicability of "staged ratings" has been considered, 
in accordance with Fenderson v. West, 12 Vet. App. 119 (1999) 
(see also Hart v. Mansfield, 21 Vet. App. 505 (2007)); 
however, the medical evidence supports the assigned 
evaluations, and no greater, from the date of service 
connection.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), it 
appears that the Veteran was unemployed from her separation 
from service in August 2004 until 2007 when she began taking 
on-line classes.  As such, the Board must adjudicate the 
issue of whether referral for extraschedular ratings is 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

While the Veteran was unemployed for several years she is 
currently taking online classes and the Board finds that the 
rating criteria considered in this case regarding these 
issues above reasonably describe the Veteran's disability 
level and symptomatology.  Here, the record does not 
establish that the rating criteria are inadequate for rating 
any of the Veteran's service-connected disabilities.  

The competent medical evidence of record shows that her back 
and cervical disabilities are primarily manifested by pain, 
tenderness and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the those disabilities provide 
for ratings based on limitation of motion.  The effects of 
pain and functional impairment have been taken into account 
and are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  

While the Veteran was unemployed for several years she is 
currently taking online classes.  To the extent that the 
Veteran's service-connected disabilities interfere with her 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for higher ratings on an extraschedular 
basis.  The Board finds that the rating criteria considered 
in this case regarding these issues above reasonably describe 
the Veteran's disability level and symptomatology.  Here, the 
record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's service-connected 
disabilities and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Service Connection Issue

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter. 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	Memory Loss

The Veteran's service treatment records are negative for 
complaints of memory loss but do show treatment for 
depression.  Service connection for major depression is 
currently in effect. 

The Veteran was afforded a VA psychiatric examination in 
March 2004 with regard to her claim for service connection 
for major depression.  At that time the examiner noted that 
the Veteran was able to give a fairly complete and accurate 
account of her history, showing no evidence of any impairment 
in her memory.  The Veteran was afforded a second VA 
psychiatric examination in April 2008.  At that time the 
examiner noted that the Veteran's memory was within normal 
limits. 

In this case, the Board finds that service connection for 
memory loss is not in order. While the Veteran's service 
treatment records show a diagnosis of major depression and 
memory loss is a common symptom of major depression, there is 
no evidence of a current diagnosis of memory loss in the 
claims folder. As above, the March 2004 and April 2008 VA 
examination reports revealed no specific memory loss. As was 
stated earlier, current disability is required in order to 
establish service connection. Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's claim for service connection implicitly includes 
the assertion that she has memory loss, but her personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of memory 
loss or its relationship to service. Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the service connection issue decided herein, 
complete notice was sent in May 2004, August 2004, March 
2006, April 2008, and July 2008 and the claim was 
readjudicated in a November 2008 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that her claims were 
awarded with effective dates of August 15, 2004, the date 
after her discharge from service, and disability ratings were 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for higher ratings.  Although she was not provided 
pre-adjudicatory notice that she would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, she was assigned the day after her discharge from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

To the extent notice as to the specific measurements needed 
to support higher ratings was not provided in a timely 
manner, the Veteran was not prejudiced because the required 
measurements necessary to properly assess whether a higher 
rating was warranted for the service-connected back, cervical 
spine and knee conditions were taken during the VA 
examinations.  Thus, the general information needed to 
substantiate the claim was provided by the Veteran and 
otherwise obtained by VA during the processing of her claims.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although she declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

With regard to the appellant's contention that the April 2008 
VA examination reports are inadequate as she was too 
distraught to accurately report her problems, the Board notes 
that an examination is adequate where it is based upon 
consideration of the veteran's prior medical history and 
examinations and the final report describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Ardison 
v. Brown, 6 Vet.App. 405, 407 (1994).  The April 2008 
examination included the Veteran's pertinent history and 
current complaints and findings.  The Board finds that 
examination adequate. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
service-connected cervical right trapezius strain for the 
period of time prior to April 5, 2008 is denied.   

A disability rating greater than 20 percent for service-
connected cervical right trapezius strain for the period of 
time beginning April 5, 2008 is denied  

An initial disability rating greater than 10 percent for 
service-connected lumbar spine strain is denied.  

An initial disability rating of 50 percent for service-
connected major depression, and no greater, is granted 
effective August 15, 2004, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An initial disability rating greater than 10 percent for 
service-connected retropatellar pain syndrome is denied.

An initial compensable disability rating for service-
connected urticaria is denied.

Service connection for memory loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


